     Case 18-02006     Doc 22    Filed 02/26/19 Entered 02/26/19 13:49:40            Desc Main
                                   Document     Page 1 of 2


Paul Hunter
Attorney at Law
2616 Central Avenue
Cheyenne, Wyoming 82001
307-637-0212 307-637-0262 (Fax)
attypaulhunter@prodigy.net

                       IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF WYOMING

In re:                                               )
                                                     ) Case Number 17-20934
Dennis Meyer Danzik,                                 )      Chapter 11
                                                     )
            Debtor.                                  )
__________________________________                   )
                                                     )
Sigma Opportunity Fund II, LLC.                      )
                                                     )
                Plaintiff,                           )
v.                                                   )
                                                     ) Adversary Proceeding #: 18-2006
                                                     )
Dennis Meyer Danzik,                                 )
                                                     )
                Defendant.                           )


           MOTION TO RESCHEDULE TRIAL DATE AND RELATED DEADLINES

         The Plaintiff, Sigma Opportunity Fund II, LLC (hereinafter “Sigma”), respectfully moves

the court to enter an order rescheduling the September 24, 2019, 9:00 trial date and related

deadlines, include the discovery cut off, for approximately three months for the following

reasons:

         1. The court dismissed the debtor’s Chapter 11 petition case on February 6, 2019.

The debtor filed, however, a motion to alter or amend on February 14, 2019. The court has not

ruled on the motion to alter or amend.
  Case 18-02006         Doc 22     Filed 02/26/19 Entered 02/26/19 13:49:40            Desc Main
                                     Document     Page 2 of 2


       2.     Sigma does not wish to expend financial resources pursuing the litigation if the case

remained dismissed.      Sigma will need to litigate its claim if the motion to alter or amended is

granted.

       3. The Defendant does not oppose this motion.

       WHEREFORE, Sigma respectfully moves the court to enter an order rescheduling the

September 24, 2019 9:00 am trial date and related deadlines, include the discovery cut off, for

approximately three months or for other such relief the court deems to be just and equitable.

           Dated: February 26, 2018.

                                                       Respectfully submitted
                                                       /s/_____________________________
                                                        Paul Hunter
                                                        Counsel for Sigma Opportunity Fund, II
                                                       LLC

                                     Certificate of Service

        I, Paul Hunter, certify that I served a true and correct copy of the foregoing motion upon
the following by electronic service on February 26, 2019.

       Electronic:

       United States Trustee

       Ken McCartney
       The Law Offices of Ken McCartney, P.C.
       P.O. Box 1364
       Cheyenne, WY 82003


                                                    /s/______________________
                                                    Paul Hunter
